 



Exhibit 10.4
THIRD AMENDMENT TO LOAN AGREEMENT
     THIS THIRD AMENDMENT TO LOAN AGREEMENT (the “Third Amendment”) dated as of
the 31st day of December, 2007, to the Loan Agreement (the “Loan Agreement”),
made and entered into as of December 31, 2004, by and among FIRST FINANCIAL
BANKSHARES, INC., a Texas corporation, (the “Borrower”) and THE FROST NATIONAL
BANK (the “Lender”). All capitalized terms not otherwise defined herein shall
have the meaning ascribed to each of them in the Loan Agreement.
W I T N E S S E T H:
     WHEREAS, Borrower executed the Loan Agreement to govern those certain
promissory notes from Lender, specifically, that certain $50,000,000.00 Note
(the “Note”);
     WHEREAS, the Borrower desires to renew and extend the unpaid principal
balance of the Note; and
     WHEREAS, the Lender agrees to renew and extend the Note, all as hereinafter
provided.
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower and Lender do hereby agree as follows:
ARTICLE I
Amendment to Loan Agreement
     1.1 Amendment to Section 2.02(a) of the Loan Agreement. Borrower and Lender
agree to, and do hereby, amend the Loan Agreement by deleting Section 2.02(a) of
the Loan Agreement in its entirety and substituting therefore the following
paragraphs:
     “2.02 The Note. The obligation of Borrower to pay the Loan shall be
evidenced by a promissory note (the “Note”) executed by Borrower and payable to
the order of Lender, in the principal amount of $50,000,000 bearing interest at
the variable rate set forth in the Note. The Borrower shall pay principal and
interest in accordance with the terms of the Note, with the maturity date being
as set forth in the Note.
THIRD AMENDMENT TO LOAN AGREEMENT — Page 1





--------------------------------------------------------------------------------



 



     (a) Advances. From Closing Date and continuing at all times through
December 31, 2008 (the “Revolving Credit Period”) the Loan evidenced by the Note
shall be a revolving credit facility which will allow the Borrower to request
such amounts as Borrower may elect from time to time (each such amount being
herein called an “Advance”) so long as the aggregate amount of Advances
outstanding at any time under the Note does not exceed Fifty Million and No/100
Dollars ($50,000,000.00) provided however, the minimum Advance must be at least
$500,000.00. The Borrower shall have the right to borrow, repay, and borrow
again during the Revolving Credit Period. Interest shall be due and payable
quarterly and shall accrue at LIBOR plus 100 basis points. The outstanding
principal balance of the Note on December 31, 2008 shall convert to a term
facility and shall be payable quarterly in accordance with the terms of the
Note, with all unpaid principal plus all accrued and unpaid interest being due
and payable on December 31, 2013.
ARTICLE II
Conditions of Effectiveness
     2.1 Effective Date. This Third Amendment shall become effective as of
December 31, 2007, when, and only when, Lender shall have received counterparts
of this Third Amendment executed and delivered by Borrower and Lender, and when
each of the following conditions shall have been met, all in form, substance,
and date satisfactory to Lender:
     (a) Closing Documents. Borrower shall have executed and delivered to Lender
(I) a Third Renewal Promissory Note, payable to the order of Lender as set forth
therein, duly executed on behalf of the Borrower, dated effective December 31,
2007 in the principal amount of $50,000,000.00, (ii) Arbitration and Notice of
Final Agreement, (iii) Certificate of Corporate Resolutions, and (iv) this Third
Amendment.
     (b) Additional Loan Documents. Borrower shall have executed and delivered
to Lender such other documents as shall have been requested by Lender to renew,
and extend, the Loan Documents to secure payment of the Obligations of Borrower,
all in form satisfactory to Lender and its counsel.
ARTICLE III
Representations and Warranties
     3.1 Representations and Warranties. In order to induce Lender to enter into
this Third Amendment, Borrower represents and warrants the following:
     (a) Borrower has the corporate power to execute and deliver this Third
Amendment, the Third Renewal Promissory Note, and other Loan Documents and to
perform all of its obligations in connection herewith and therewith.
THIRD AMENDMENT TO LOAN AGREEMENT — Page 2





--------------------------------------------------------------------------------



 



     (b) The execution and delivery by Borrower of this Third Amendment, the
Third Renewal Promissory Note, and other Loan Documents and the performance of
its obligations in connection herewith and therewith: (I) have been duly
authorized or will be duly ratified and affirmed by all requisite corporate
action; (ii) will not violate any provision of law, any order of any court or
agency of government or the Articles of Incorporation or Bylaws of such entity;
(iii) will not be in conflict with, result in a breach of or constitute (alone
or with due notice or lapse of time or both) a default under any indenture,
agreement or other instrument; and (iv) will not require any registration with,
consent or approval of or other action by any federal, state, provincial or
other governmental authority or regulatory body.
     (c) There is no action, suit or proceeding at law or in equity or by or
before any governmental instrumentality or other agency or regulatory authority
now pending or, to the knowledge of Borrower, threatened against or affecting
Borrower, or any properties or rights of Borrower, or involving this Third
Amendment or the transactions contemplated hereby which, if adversely
determined, would materially impair the right of Borrower to carry on business
substantially as now conducted or materially and adversely affect the financial
condition of Borrower, or materially and adversely affect the ability of
Borrower to consummate the transactions contemplated by this Third Amendment.
     (d) The representations and warranties of Borrower contained in the Loan
Agreement, this Third Amendment, the Third Renewal Promissory Note, and any
other Loan Document securing Borrower’s Obligations and indebtedness to Lender
are correct and accurate on and as of the date hereof as though made on and as
of the date hereof, except to the extent that the facts upon which such
representations are based have been changed by the transactions herein
contemplated.
ARTICLE IV
Ratification of Obligations
     4.1 Ratification of Obligation. The Borrower does hereby acknowledge,
ratify and confirm that it is obligated and indebted to Lender as evidenced by
the Loan Agreement (as amended by the Third Amendment), the Third Renewal
Promissory Note and all other Loan Documents.
     4.2 Ratification of Agreements. The Loan Agreement, this Third Amendment,
the Third Renewal Promissory Note, and each other Loan Document, as hereby
amended, are acknowledged, ratified and confirmed in all respects as being
valid, existing, and of full force and effect. Any reference to the Loan
Agreement in any Loan Document shall be deemed to be a reference to the Loan
Agreement as amended by this Third Amendment. The execution, delivery and
effectiveness of this Third Amendment shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of Lender under the
Loan Agreement, nor constitute a waiver of any provision of the Loan Agreement.
THIRD AMENDMENT TO LOAN AGREEMENT — Page 3





--------------------------------------------------------------------------------



 



ARTICLE V
Miscellaneous
     5.1 Survival of Agreements. All representations, warranties, covenants and
agreements of Borrower, herein or in any other Loan Document shall survive the
execution and delivery of this Third Amendment, and the other Loan Documents and
the performance hereof and thereof, including without limitation the making or
granting of the Loan and the delivery of the Third Renewal Promissory Note and
all other Loan Documents, and shall further survive until all of Borrower’s
Obligations to Lender are paid in full. All statements and agreements contained
in any certificate or instrument delivered by Borrower hereunder or under the
Loan Documents to Lender shall be deemed to constitute the representations and
warranties by Borrower and/or agreements and covenants of Borrower under this
Third Amendment and under the Loan Agreement.
     5.2 Loan Document. This Third Amendment, the Third Renewal Promissory Note,
and each other Loan Document executed in connection herewith are each a Loan
Document and all provisions in the Loan Agreement, as amended, pertaining to
Loan Documents apply hereto and thereto.
     5.3 Governing Law. This Third Amendment shall be governed by and construed
in all respects in accordance with the laws of the State of Texas and any
applicable laws of the United States of America, including construction,
validity and performance.
     5.4 Counterparts. This Third Amendment may be separately executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to constitute one and the same
Third Amendment.
     5.5 Release of Claims. Borrower, by its execution of this Third Amendment,
hereby declares that it has no set-offs, counterclaims, defenses or other causes
of action against Lender arising out of the Loan, the renewal, modification and
extension of the Loan, any documents mentioned herein or otherwise; and, to the
extent any such setoffs, counterclaims, defenses or other causes of action which
may exist, whether known or unknown, such items are hereby expressly waived and
released by Borrower.
     5.6 ENTIRE AGREEMENT. THIS THIRD AMENDMENT, TOGETHER WITH ANY LOAN
DOCUMENTS EXECUTED IN CONNECTION HEREWITH, CONTAINS THE ENTIRE AGREEMENT BETWEEN
THE PARTIES HERETO RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND ALL
PRIOR AGREEMENTS RELATIVE THERETO WHICH ARE NOT CONTAINED HEREIN OR THEREIN ARE
TERMINATED. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. THIS
THIRD AMENDMENT, AND THE LOAN DOCUMENTS MAY BE AMENDED, REVISED, WAIVED,
DISCHARGED, RELEASED OR TERMINATED ONLY BY A WRITTEN INSTRUMENT OR INSTRUMENTS,
EXECUTED BY THE PARTY AGAINST WHICH ENFORCEMENT OF THE AMENDMENT, REVISION,
WAIVER, DISCHARGE, RELEASE OR TERMINATION IS ASSERTED. ANY ALLEGED AMENDMENT,
REVISION, WAIVER, DISCHARGE, RELEASE OR TERMINATION WHICH IS NOT SO DOCUMENTED
SHALL NOT BE EFFECTIVE AS TO ANY PARTY.
THIRD AMENDMENT TO LOAN AGREEMENT — Page 4





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Third Amendment is executed effective as of the
date first written above.

              BORROWER:   FIRST FINANCIAL BANKSHARES, INC.    
 
           
 
  By:   /S/ F. Scott Dueser
 
   
 
  Its:   President    
 
            LENDER:   THE FROST NATIONAL BANK    
 
           
 
  By:   /S/ Jerry L. Crutsinger
 
Jerry L. Crutsinger, Senior Vice President    

     The Guarantor is executing this Third Amendment to acknowledge the terms
and conditions of the renewal.

              GUARANTOR:   FIRST FINANCIAL BANKSHARES OF DELAWARE, INC.    
 
           
 
  By:        
 
     
 
   
 
  Its:        
 
     
 
   

THIRD AMENDMENT TO LOAN AGREEMENT — Page 5

